Citation Nr: 1312266	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-15 750	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for status post bilateral inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to December 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO which granted service connection for status post bilateral inguinal hernia repair and assigned a noncompensable evaluation; effective from August 16, 2007, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A hearing before the undersigned was held at the RO in January 2012.  The Board remanded the appeal for additional development in August 2012.  

By rating action in January 2013, the RO granted separate service connection and a rating of 10 percent for left lower abdomen laparoscopic scar, and assigned a separate noncompensable evaluation for umbilical and right lower abdominal laparoscopic scars.  


FINDING OF FACT

On March 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the AMC, that he wished to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (appellant) has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


